Citation Nr: 0523571	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-21 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 20 percent disabling.  



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active duty for training from August 1958 to 
February 1959, and on active duty from November 1960 to July 
1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2004, the Board remanded the case 
for the veteran to be afforded a Travel Board hearing.  The 
veteran thereafter testified at a Travel Board hearing before 
the undersigned in February 2005.  

At his personal hearing, the veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In April 2005, the veteran also raised the issues of service 
connection for osteoarthritis; degenerative joint disease; 
and disabilities of the hips, knees, legs, ankles, feet, and 
toes to include pain, numbness and swelling.  He also raised 
the issue of service connection for a back disability to 
include osteoarthritis, degenerative joint disease, spina 
bifida, osteoporosis, and neurological disability.  The Board 
refers these matters back to the Phoenix, Arizona RO for the 
appropriate action.  

The Board notes that in October 1996, the Board remanded the 
issue of service connection for bronchitis to the RO for 
further development.  This appeal arose separately from the 
one currently on appeal.  The docket number of that appeal is 
94-39 116.  The Board notes that it appears that no action 
was taken on this separate claim.  The Board refers this 
matter back to the Phoenix, Arizona RO for the appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

At his personal hearing, the veteran testified that his 
bilateral hearing loss had worsened since his last 
examination.  As the veteran has asserted that his service-
connected disability has worsened since his last examination, 
he should be afforded a new examination in compliance with 
VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  The Board notes the veteran's prior history of 
functional overlay, or symptoms in excess of those supported 
by the objective findings, demonstrated on prior VA 
examinations.  Therefore, the Board emphasizes to the veteran 
that he must cooperate in all aspects of the examination with 
the examiner in order for a complete and thorough examination 
to be conducted.  

Pursuant to 38 C.F.R. § 3.655 (2004), when a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.  The 
veteran is hereby notified of this regulation.

In addition, at his hearing, the veteran notified VA that he 
underwent six private audiological examinations in 2003.  The 
private audiological reports of record are dated prior to 
that time.  When reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  Therefore, the veteran 
should be contacted and requested to provide the names and 
addresses of the private facilities where the 2003 
examinations were conducted.  After obtaining appropriate 
releases, these records should be obtained in compliance with 
VA's duty to assist.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be contacted and 
requested to provide the names and 
addresses of the private facilities where 
the 2003 examinations were conducted.  
After obtaining appropriate releases, 
obtain and associate with the claims file 
copies of all audiological reports from 
the identified facilities.  

2.  Schedule the veteran for an audiological 
examination to determine the current nature, 
extent, and manifestations of the veteran's 
bilateral hearing loss disability.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should be 
provided.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of the 
case as to any issue remaining on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.  Thereafter, the 
case should be returned to the Board after 
compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


